Citation Nr: 1721471	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial schedular rating in excess of 30 percent for tension headaches with migraines from November 4, 2010 to January 12, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served in the U.S. Coast Guard Reserve.  He was ordered to active duty from April 2002 to June 2002, and from February 2003 to January 2004, pursuant to 10 U.S.C. § 12302.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that, in pertinent part, granted service connection and a zero percent (noncompensable) rating for tension headaches, effective November 4, 2010.  In January 2015, while the appeal was pending, the RO increased the rating to 10 percent, effective January 16, 2015.

In December 2015, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript of that hearing has been associated with the record.

During the December 2015 hearing, the undersigned agreed to hold the record open for a period of 60 days to allow for the submission of additional evidence. The Veteran thereafter submitted additional evidence in support of his appeal.  A document since added to the record now reflects that the Veteran's representative, in May 2016, waived the right to have the agency of original jurisdiction (AOJ) review that evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304.

In June 2016, the Board granted a 30 percent rating for headaches from November 4, 2010 to January 12, 2016; a 50 percent rating for headaches on and after January 13, 2016; and special monthly compensation (SMC) at the housebound rate, effective January 13, 2016.  The matter of the Veteran's entitlement to a rating in excess of 30 percent for headaches prior to January 13, 2016, on an extraschedular basis was remanded to the AOJ for additional development, together with associated issues of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and SMC at the housebound rate.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded to the extent that it denied a rating in excess of 30 percent for tension headaches with migraines prior to January 13, 2016.  The Court granted the Motion in February 2017, thereby vacating that portion of the Board's decision and remanding the matter for readjudication.

The present decision is limited to the matter of the Veteran's entitlement to an initial schedular rating in excess of 30 percent for tension headaches with migraines from November 4, 2010, to January 12, 2016.  The Board will consider the Veteran's entitlement to a higher rating prior to January 13, 2016, on an extraschedular basis, together with entitlement to a TDIU and SMC at the housebound rate, after the AOJ completes the development sought in the June 2016 remand and, if the benefit(s) sought remain(s) denied, returns that matter to the Board.


FINDING OF FACT

During the period from November 4, 2010 to January 12, 2016, the Veteran's service-connected headaches were manifested by prostrating attacks that occurred approximately 2 to 7 times per month, lasted approximately 6 hours or more, and were capable of producing severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for headaches have been met for the period from November 4, 2010 to January 12, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

Disability ratings are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

The Veteran's tension headaches and migraines have been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  See 38 C.F.R. §§ 4.20, 4.27.  Under that diagnostic code, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks averaging once a month over the last several months.  The highest schedular rating, 50 percent, is warranted for very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  Id.

The rating criteria do not define the term "prostrating."  However, the parties to the appeal before the Court agreed in their Motion that "prostration" can be defined as "extreme exhaustion or powerlessness."  See Motion, p. 3.  The parties also agreed that the term "productive," as used in the phrase "productive of severe economic inadaptability," can be interpreted as meaning "producing" or "capable of producing," as noted in Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Giving consideration to points raised and agreed upon by the parties before the Court, the Board finds that the evidence supports the assignment of a 50 percent rating for headaches for the period from November 4, 2010, to January 12, 2016.  The evidence pertaining to that period reflects that the Veteran's headaches were manifested by attacks that, in essence, left him exhausted and powerless.  See, e.g., notice of disagreement, dated in January 2012 (wherein the Veteran noted that he had headaches that required him to lie down); statement from Veteran's father, dated in January 2012 (to the same effect).  The evidence further reflects that the episodes occurred approximately 2 to 7 times per month during this time, and lasted approximately 6 hours or more.  As such, the evidence supports a finding of "very frequent," "completely prostrating," and "prolonged" attacks during that time.

It appears from the record that the Veteran functioned reasonably well at his job throughout much of the period in question; remaining at work until the end of July 2015.   However, headaches of the severity, frequency, and duration that he experienced during the time in question can reasonably be considered "capable of producing" severe economic inadaptability; particularly when the ameliorative effects of medication are disregarded.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 4.3.  A 50 percent rating is therefore granted from November 4, 2010, to January 12, 2016.


ORDER

A 50 percent schedular rating is granted for tension headaches with migraines from November 4, 2010, to January 12, 2016.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


